Case 1:19-cv-01717-MKB-VMS Document 1 Filed 03/26/19 Page 1 of 7 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


TRUSTEES of the LEATHER GOODS,
HANDBAGS, AND NOVELTY WORKERS’
UNION LOCAL 1 JOINT RETIREMENT
FUND,

                              Plaintiffs,                         COMPLAINT

       v.

NEW YORK SEWING MACHINE, INC.;
XYZ CORPORATIONS (1-10); and JOHN
AND JANE DOES (1-10),

                              Defendants.



       Plaintiffs, the Trustees (the “Trustees”) of the Leather Goods, Handbags, and Novelty

Workers’ Union Local 1 Joint Retirement Fund (the “Fund”), by and through their undersigned

counsel, bring this action against Defendants New York Sewing Machine, Inc. (“New York

Sewing”), fictitious entities XYZ Corporations (1-10), and fictitious individuals John and Jane

Does (1-10), and allege as follows:

  I.   INTRODUCTION

       1.      This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”) to recover statutorily prescribed withdrawal liability arising out of the mass

withdrawal termination of the Fund as of December 31, 2013.

       2.      Pursuant to ERISA § 4301, 29 U.S.C. § 1451, the Trustees, on behalf of the Fund,

seek to recover New York Sewing’s allocated share of the Fund’s unfunded vested benefits,

accrued interest, liquidated damages, and attorneys’ fees and costs.
Case 1:19-cv-01717-MKB-VMS Document 1 Filed 03/26/19 Page 2 of 7 PageID #: 2



 II.      JURISDICTION AND VENUE

          3.   This Court has personal jurisdiction over the Defendants because New York

Sewing purposefully availed itself of the benefits of the laws of the State of New York when it

agreed to remit contributions to a benefit fund administered in the State of New York.

         4.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

the Trustees are fiduciaries of the Fund who seek relief pursuant to ERISA § 4301, 29 U.S.C.

§ 1451.

         5.    Venue is proper in the Eastern District of New York pursuant to ERISA

§ 4301(d), 29 U.S.C. § 1451(d), because the Fund is administered in this District.

III.      PARTIES

          6.   The Fund is an employee benefit plan within the meaning of ERISA §§ 3(1) to (3)

and 502(d)(1), 29 U.S.C. §§ 1002(1) to (3) and 1132(d)(1), and a multi-employer plan within the

meaning of ERISA § 3(37), 29 U.S.C. §§ 1002(37). The Fund is administered from 166 East

Jericho Turnpike, Mineola, New York 11501.

          7.   The Trustees are trustees of the Fund, and bring this action in their capacities as

fiduciaries pursuant to ERISA §§ 3(21) and 4301(a)(1), 29 U.S.C. §§ 1002(21) and 1451(a)(1).

          8.   Defendant New York Sewing is a for-profit foreign corporation having its

principal place of business at 8555 Tonnelle Avenue, Unit 301, North Bergen, New Jersey

07047.

          9.   Defendants XYZ Corporations (1-10) are fictitious entities whose identities are

not currently known to the Trustees, but who, upon information and belief, were trades or

businesses under common control with Defendant New York Sewing pursuant to ERISA

§ 4001(b)(1), 29 U.S.C. § 1301(b)(1) at the time of the Fund’s mass withdrawal termination.



                                                2
Case 1:19-cv-01717-MKB-VMS Document 1 Filed 03/26/19 Page 3 of 7 PageID #: 3



          10.   Defendants John and Jane Does (1-10) are fictitious individuals whose identities

are not currently known to the Trustees, but who, upon information and belief, were sole

proprietorships under common control with Defendant New York Sewing at the time of the

Fund’s mass withdrawal termination pursuant to ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1).

                                            COUNT I

           Withdrawal Liability Owed by New York Sewing to the Fund Pursuant to
                         ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          11.   The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.

          12.   New York Sewing was party to a collective bargaining agreement (the “CBA”)

with the Leather Goods, Handbags, and Novelty Workers’ Union Local 1, with respect to which

the Fund was a third-party beneficiary.       The CBA required New York Sewing to remit

contributions to the Fund on behalf of those employees covered by the CBA.

          13.   As of December 31, 2013, the Fund experienced a “mass withdrawal” termination

within the meaning of 29 C.F.R. § 4001.2 and ERISA § 4041A(a)(2), 29 U.S.C. § 1341A(a)(2).

          14.   As a result of the Fund’s termination, all contributing employers, including New

York Sewing, ceased to have an obligation to contribute to the Fund within the meaning of

ERISA § 4203(a), 29 U.S.C. § 1383(a), and became obligated to pay initial withdrawal liability,

redetermination liability, and reallocation liability in accordance with 29 C.F.R. § 4219.11 to 12.

          15.   In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated May 28, 2014, a true and correct copy of which is attached as

Exhibit A, the Fund provided New York Sewing a calculation of its combined initial and

redetermination liability, which was payable in quarterly installments of $1,365 commencing on

or before July 27, 2014 and continuing in perpetuity.

                                                 3
Case 1:19-cv-01717-MKB-VMS Document 1 Filed 03/26/19 Page 4 of 7 PageID #: 4



        16.    In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated January 29, 2016, a true and correct copy of which is attached as

Exhibit B, the Fund notified New York Sewing that its reallocation liability was calculated to be

$443,113, making the total amount of its outstanding withdrawal liability $782,948. In the letter,

the Fund advised New York Sewing that it should continue to remit quarterly installments of

$1,365 in accordance with the initial assessment, and that it was required to make these

payments in perpetuity.

        17.    To date, New York Sewing has not made any quarterly payments.

        18.    After having not received eight (8) quarterly payments totaling $10,920 that were

due between January 2017 and October 2018, in accordance with ERISA § 4219(c)(2) to (5), 29

U.S.C. § 1399(c)(2) to (5), by certified letter dated December 7, 2018, a true and correct copy of

which is attached as Exhibit C, the Fund notified New York Sewing that it was in default of its

withdrawal liability obligations, and offered it an opportunity to cure the default within sixty (60)

days.

        19.    After not having received the demanded payment, in accordance with ERISA

§ 4219(c)(5) and (c)(6), 29 U.S.C. § 1399(c)(5) and (c)(6), by certified letter dated February 22,

2019, a true and correct copy of which is attached as Exhibit D, the Fund notified New York

Sewing that it remained in default of its withdrawal liability obligations, and that the Fund had

elected to accelerate New York Sewing’s withdrawal liability and to assess interest on the total

outstanding amount. The Fund demanded immediate payment of the outstanding amount of

withdrawal liability plus accrued interest.




                                                 4
Case 1:19-cv-01717-MKB-VMS Document 1 Filed 03/26/19 Page 5 of 7 PageID #: 5



          20.     More than sixty (60) days have elapsed since New York Sewing’s receipt of the

notice of default dated December 7, 2018, and New York Sewing has failed to remit the

withdrawal liability assessed by the Fund.

          21.     More than 180 days have elapsed since the Fund notified New York Sewing of its

initial and redetermination withdrawal liability on May 28, 2014 and of its reallocation liability

on January 29, 2016 when the Fund sent the letter, and New York Sewing has failed to initiate

arbitration proceedings pursuant to ERISA § 4221(a), 29 U.S.C. § 1401(a).

          22.     Because New York Sewing has failed to initiate arbitration proceedings in

accordance with the statute, pursuant to ERISA § 4221(b)(1), 29 U.S.C. § 1401(b)(1), its liability

is incontestable, and it is liable to pay to the Fund its accelerated withdrawal liability.

          23.     Plaintiffs, the Trustees of the Fund, demand judgment against Defendant New

York Sewing for $857,282.30 for the outstanding amount of its allocated share of the unfunded

vested liabilities of the Fund (including interest accrued through February 22, 2019), as well as

an additional amount to be determined of interest, liquidated damages, attorneys’ fees and costs,

and all other relief that the Court may deem just and appropriate.

                                             COUNT II

                Controlled Group Liability Owed by XYZ Corporations (1-10) to the
                   Fund Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          24.     The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.

          25.     Defendants XYZ Corporations (1-10), upon information and belief, are trades or

businesses that were under common control with New York Sewing within the meaning of

ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1), and constitute a single employer for purposes of

withdrawal liability.

                                                   5
Case 1:19-cv-01717-MKB-VMS Document 1 Filed 03/26/19 Page 6 of 7 PageID #: 6



          26.      As such, Defendants XYZ Corporations (1-10) are jointly and severally liable

with New York Sewing for New York Sewing’s outstanding withdrawal liability.

          27.      Plaintiffs, the Trustees of the Fund, demand judgment against Defendants XYZ

Corporations (1-10) for $857,282.30 for the outstanding amount of New York Sewing’s

allocated share of the unfunded vested liabilities of the Fund (including interest accrued through

February 22, 2019), as well as an additional amount to be determined of interest, liquidated

damages, attorneys’ fees and costs, and all other relief that the Court may deem just and

appropriate.

                                             COUNT III

                Controlled Group Liability Owed by John and Jane Does (1-10) to the
                   Fund Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          28.      The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.

          29.      Defendants John and Jane Does (1-10), upon information and belief, are sole

proprietorships that were under common control with New York Sewing within the meaning of

ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1), and constitute a single employer for purposes of

withdrawal liability.

          30.      As such, Defendants John and Jane Does (1-10) are jointly and severally liable

with New York Sewing for New York Sewing’s outstanding withdrawal liability.

          31.      Plaintiffs, the Trustees of the Fund, demand judgment against Defendants John

and Jane Does (1-10) for $857,282.30 for the outstanding amount of New York Sewing’s

allocated share of the unfunded vested liabilities of the Fund (including interest accrued through

February 22, 2019), as well as an additional amount to be determined of interest, liquidated




                                                   6
Case 1:19-cv-01717-MKB-VMS Document 1 Filed 03/26/19 Page 7 of 7 PageID #: 7



damages, attorneys’ fees and costs, and all other relief that the Court may deem just and

appropriate.


Dated: March 26th, 2019                     PROSKAUER ROSE LLP


                                            By: _/s/ Neil V. Shah____________
                                                    Neil V. Shah
                                            One Newark Center
                                            1085 Raymond Boulevard
                                            Newark, NJ 07102
                                            (973) 274-3205
                                            nshah@proskauer.com

                                            Counsel for the Plaintiffs




                                           7
